Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains implied phrases, which is “This disclosure relates generally to” and it contains legal phraseology “configured to”, for example the phrase  “a pattern input module, configure to”.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,720,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the US Patent discloses all the claim limitations of claim 1 of instant application. See the table and explanation below. 


Instant Application – 16/688,112
US Patent 9,720,647 B2
1. A system configured to search input data including symbols, comprising:
1. A system configured to search input data including symbols, comprising:
a pattern input module, configured to receive regular expression patterns of symbols;
an electronic data storage configured to store input data having regular expression patterns of symbols; and

a processor, coupled to the electronic data storage, configured to:

receive a first pattern of the regular expression patterns of the input data, the first pattern including at least one code point; and

an interpreter module, configured to access individual ones of the symbols of the input data and, upon accessing each symbol, compare at least one thread against the symbol, the at least one thread being based on at least one of the patterns and each of the patterns corresponding to at least one of the threads;
generate a second pattern by applying the first pattern to a transformation chain, the second pattern including a corresponding sequence of bytes, the transformation chain comprising multiple translations including at least one code point to byte translation;

access individual ones of the symbols of the input data as converted into the second pattern and, upon accessing each symbol, compare at least one thread against the symbol, the at least one thread being based on at least one of the regular expression patterns and each of the regular expression patterns corresponding to at least one of the threads, 

wherein, for each pattern, the at least one thread corresponding to the pattern is compared against the symbol prior to the at least one thread being compared against a subsequent symbol of the input data; and against a subsequent symbol of the input data; and 

wherein, for each second pattern, the at least one thread corresponding to the second pattern is compared against the symbol prior to the at least one thread being compared against a subsequent symbol of the second pattern; and

cause a user interface to output an indication of ones of the patterns determined to be contained within the input data based on the comparison of the corresponding at least one thread to the symbols of the second pattern.



Claim 1  of US Patent only differs from the instant application in that the claim 1 of the US Patent specifies the limitations of “an electronic data storage configured to store input data having regular expression patterns of symbols; and”, “a processor, coupled to the electronic data storage, configured to:”, “the first pattern including at least one code point; and”, and “generate a second pattern by applying the first pattern to a transformation chain, the second pattern including a corresponding sequence of bytes, the transformation chain comprising multiple translations including at least one code point to byte translation;”, which are not found in the instant application. Nonetheless, the removal of said limitations from claim 1 of the instant application made claim 1 a broader version of claim 1 of the US Patent. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1  of the US Patent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a pattern input module, configured to receive…”, “an interpreter module, configured to access…”, and “an output module configured to output…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case the pattern module is memory and user interface (para. [0024]), the interpreter module is a processor and memory (para. [0026]) and the output module is memory, user interface and data port (para. [0028]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an abstract idea without significantly more. See the explanation below.

Claim 1

Step 1: The claim recites a system, therefore, it falls into the statutory category of a system.


Step 2A Prong 1:  The claim recites, inter alia:

access individual ones of the symbols of the input data and, upon accessing each symbol, compare at least one thread against the symbol, the at least one thread being based on at least one of the patterns and each of the patterns corresponding to at least one of the threads. This limitation encompasses, under the broadest reasonable interpretation in light of the specification, the mental process of looking a characters (symbols) and comparing it threads (patterns or words) to find matches. This can be accomplished with use of pen and paper.

output an indication of ones of the patterns determined to be contained within the input data based on the comparison of the corresponding at least one thread to the symbols of the input data. This limitation encompasses, under the broadest reasonable interpretation in light of the specification, the mental process of making a indication of which pattern contains the symbols, which also can be accomplished by way of pen of paper by simply writing which pattern it is, underlining the pattern, or circling the pattern.

Step 2A Prong 2: 
This judicial exception is not integrated into a practical application. Aside from the limitations above, the claim recites “receive regular expression patterns of symbols”. The act of receiving input data (essentially gathering data) is insignificant pre-solution activity see MPEP 2106.05(g).

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation of “an input module”, “an interpreter module”, and “an output module”, and do not amount to significantly more as it is merely stating that the judicial exception is to be applied on a generic computer which is not significantly more as state in MPEP 2106.05(b). The limitation of “wherein, for each pattern, the at least one thread corresponding to the pattern is compared against the symbol prior to the at least one thread being compared against a subsequent symbol of the input data.” is simply details on the order of comparing data. As such is not significantly more. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stewart (Stewart et al. “Searching Massive Data Streams Using Multipattern Regular Expressions”  - hereinafter referred to as Stewart).

In regards to claim 1, Stewart discloses a system configured to search input data including symbols, comprising:
a pattern input module, configured to receive regular expression patterns of symbols; (Stewart page 50 first paragraph teaches wherein two patterns are input to be searched, where in the regular expression patterns include symbols. The examiner interprets symbols to be any letters, characters or symbols in a expression pattern. Also see page 51 second paragraph which teaches reading from an input string, and page 53 paragraphs 2 and 3 wherein the input stream is regular expression with symbols.)
an interpreter module, configured to access individual ones of the symbols of the input data and, upon accessing each symbol, compare at least one thread against the symbol, the at least one thread being based on at least one of the patterns and each of the patterns corresponding to at least one of the threads; wherein, for each pattern, the at least one thread corresponding to the pattern is compared against the symbol prior to the at least one thread being compared against a subsequent symbol of the input data; and (Stewart page 55 second paragraph to page 57 first paragraph teaches wherein individual symbols of input data are accessed and compared to threads, wherein the at one thread is compared against symbol before the next symbol is compared. Page 53 figure 2 teaches accessing individual symbols or characters.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127